Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 (lines 11-12) recite “default first network slice” when it should read “default network slice.”
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 11- 20 of reference U.S. Patent No. 10,673,751. Although the claims at issue are not identical, they are not patentably distinct from each other because each element of the claims of the instant application (16/861,848) are anticipated in the claims of U.S. Patent No. 10,673,751. 

Instant Application 
16/861,848
Patent No. 
10,673,751
Claim 1. A non-transitory machine-readable storage medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, comprising: 
     receiving, from a default network slice comprising a first set of virtual network functions instantiated in a network, a first request to chain the default network slice to a second network slice to provide a service to a first communication device, wherein the second network slice comprises a second set of virtual network functions instantiated in the network, wherein the default network slice accesses information associated with the second network slice, and wherein the default network slice selects the second network slice for chaining with default first network slice to provide the service according to a first characteristic of the second network slice; and 






     transmitting, responsive to the first request, a second request to the default network slice to route a portion of user plane communication traffic associated with the first communication device to the second network slice.



A non-transitory machine-readable storage medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, comprising: 
     receiving, from a first network slice comprising a first set of virtual network functions instantiated in a network, a first request to chain the first network slice to a second network slice to cooperatively facilitate providing a service to a first communication device, wherein the second network slice comprises a second set of virtual network functions instantiated in the network, wherein the first network slice accesses information associated with one or more characteristics of the second network slice from a database associated with the second network slice, and wherein the first network slice selects the second network slice for chaining with the first network slice to cooperatively facilitate providing the service according to a first characteristic of the one or more characteristics of the second network slice, and wherein the first network slice is a default network slice that facilitates a first connection of a first communication device to the network; 
     transmitting, responsive to the first request, a second request to the first network slice to route a portion of user plane communication traffic, but not all user plane communication traffic, associated with the first communication device to the second network slice; and 
     transmitting, responsive to the first request, a third request to the second network slice to receive the portion of the user plane communication traffic associated with the first communication device from the first network slice and to cooperatively facilitate providing the service to the first communication device via the first network slice and the second network slice according to the user plane communication traffic.
The non-transitory machine-readable storage medium of claim 1, wherein the operations further comprise: 
    transmitting, responsive to the first request, a third request to the second network slice to receive the portion of user plane communication traffic associated with the first communication device to provide the service to the first communication device via the default network slice and the second network slice according to user plane communication traffic.
Claim 1. A non-transitory machine-readable storage medium … 

     transmitting, responsive to the first request, a third request to the second network slice to receive the portion of the user plane communication traffic associated with the first communication device from the first network slice and to cooperatively facilitate providing the service to the first communication device via the first network slice and the second network slice according to the user plane communication traffic.
Claim 3. The non-transitory machine-readable storage medium of claim 2, wherein the operations further comprise: 
transmitting a fourth request to the default network slice to route a second portion of user plane communication traffic associated with the first communication device to a third network slice comprising a third set of virtual network functions instantiated in the network; and 
     transmitting a fifth request to the third network slice to receive the second portion of user plane communication traffic associated with the first communication device from the default network slice and to provide the service to the first communication device via the default network slice, the second network slice, and the third network slice.
The non-transitory machine-readable storage medium of claim 1, wherein the operations further comprise: 
transmitting a fourth request to the first network slice to route a second portion of user plane communication traffic associated with the first communication device to a third network slice comprising a third set of virtual network functions instantiated in the network; and 

     transmitting a fifth request to the third network slice to receive the second portion of the user plane communication traffic associated with the first communication device from the first network slice and to cooperatively facilitate providing the service to the first communication device via the first network slice, the second network slice, and the third network slice.
The non-transitory machine-readable storage medium of claim 3, wherein the operations further comprise 
     receiving, from the default network slice, a sixth request to chain the third network slice to the default network slice to modify the service that is provided to the first communication device, wherein the third network slice is selected for chaining by the default network slice according to a second characteristic associated with the third network slice that is accessed by the default network slice from a database associated with the third network slice.
The non-transitory machine-readable storage medium of claim 6, wherein the operations further comprise 
     receiving, from the first network slice, a sixth request to chain the third network slice to the first network slice to modify the service that is provided to the first communication device, wherein the third network slice is selected for chaining by the first network slice according to a second characteristic associated with the third network slice that is accessed by the first network slice from a database associated with the third network slice.
The non-transitory machine-readable storage medium of claim 2, wherein the default network slice facilitates a first connection of the first communication device to the network, and wherein the first connection is anchored by a mobility gateway function of the default network slice.
Claim 1. A non-transitory machine-readable storage medium … wherein the first network slice is a default network slice that facilitates a first connection of a first communication device to the network … 
Claim 3. … wherein the first connection is anchored by a mobility gateway function of the first network slice.
Claim 6. The non-transitory machine-readable storage medium of claim 1, wherein the default network slice accesses a second characteristic associated with a third network slice from a second database associated with the third network slice, and wherein the default network slice selects the second network slice instead of the third network slice based on a comparison of the first characteristic of the second network slice and the second characteristic of the third network slice.
The non-transitory machine-readable storage medium of claim 1, wherein the first network slice accesses a second characteristic associated with a third network slice from a second database associated with the third network slice, and wherein the first network slice selects the second network slice instead of the third network slice based on a comparison of the first characteristic of the second network slice and the second characteristic of the third network slice.
The non-transitory machine-readable storage medium of claim 1, wherein the default network slice processes user plane communication traffic prior to routing user plane communication traffic between the first communication device and the second network slice.
Claim 4. The non-transitory machine-readable storage medium of claim 1, wherein the first network slice processes the user plane communication traffic prior to routing the user plane communication traffic between the first communication device and the second network slice.
Claim 8. The non-transitory machine-readable storage medium of claim 1, wherein the operations further comprise instantiating the first set of virtual network functions in the network to generate the default network slice and the second set of virtual network functions in the network to generate the second network slice.
Claim 5. The non-transitory machine-readable storage medium of claim 1, wherein the operations further comprise instantiating the first set of virtual network functions in the network to generate the first network slice and the second set of virtual network functions in the network to generate the second network slice.
The non-transitory machine-readable storage medium of claim 1, wherein the first characteristic associated with the second network slice comprises a service available via the second network slice.
Claim 8. The non-transitory machine-readable storage medium of claim 1, wherein the first characteristic associated with the second network slice comprises a service available via the second network slice.
Claim 10. The non-transitory machine-readable storage medium of claim 1, wherein the first characteristic associated with the second network slice comprises a quality of service capability of the second network slice.
Claim 9. The non-transitory machine-readable storage medium of claim 1, wherein the first characteristic associated with the second network slice comprises a quality of service capability of the second network slice.
Claim 11. The non-transitory machine-readable storage medium of claim 1, wherein the first characteristic associated with the second network slice comprises a capacity of the second network slice.
Claim 11. The non-transitory machine-readable storage medium of claim 1, wherein the first characteristic associated with the second network slice comprises a capacity of the second network slice.
	
Claim 12. The non-transitory machine-readable storage medium of claim 1, wherein the first characteristic associated with the second network slice comprises a cloud storage capability of the second network slice.
The non-transitory machine-readable storage medium of claim 1, wherein the first characteristic associated with the second network slice comprises a cloud storage capability of the second network slice.
The non-transitory machine-readable storage medium of claim 1, wherein the first characteristic associated with the second network slice comprises a social network capability of the second network slice.
Claim 13. The non-transitory machine-readable storage medium of claim 1, wherein the first characteristic associated with the second network slice comprises a social network capability of the second network slice.
Claim 14. A software defined network manager, comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, comprising: 
     receiving, from a default network slice comprising a first set of virtual network functions instantiated in a network, a first request to chain the default network slice to a second network slice to provide a service to a first communication device, wherein the second network slice comprises a second set of virtual network functions, wherein the default network slice accesses, from a database associated with the second network slice, information about a first characteristic associated with the second network slice and wherein the default network slice selects the second network slice for chaining with the default network slice according to the first characteristic associated with the second network slice; 


     directing, responsive to the first request, the default network slice to route a portion of user plane communication traffic associated with a first communication device to the second network slice; and 

     directing, responsive to the first request, the second network slice to receive the portion of user plane communication traffic associated with the first communication device from the default network slice and to provide the service to the first communication device via the default network slice and the second network slice according to user plane communication traffic.
A software defined network manager, comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, comprising: 
     receiving, from a first network slice comprising a first set of virtual network functions instantiated in a network, a first request to chain the first network slice to a second network slice to cooperatively facilitate providing a service to a first communication device, wherein the second network slice comprises a second set of virtual network functions instantiated in the network, wherein the first network slice obtains, from a database associated with the second network slice storing characteristics of the second network slice, information about a first characteristic associated with the second network slice and wherein the first network slice selects the second network slice for chaining with the first network slice according to the first characteristic associated with the second network slice; 
     transmitting, responsive to the first request, a second request to the first network slice to route a portion of user plane communication traffic associated with a first communication device to the second network slice; and 
     transmitting, responsive to the first request, a third request to the second network slice to receive the portion of the user plane communication traffic associated with the first communication device from the first network slice and to cooperatively facilitate providing the service to the first communication device via the first network slice and the second network slice according to the user plane communication traffic.
The software defined network manager of claim 14, wherein the information associated with the first characteristic is accessed by the default network slice from a database associated with the second network slice.
Claim 15. The software defined network manager of claim 14, wherein the information associated with the first characteristic is accessed by the first network slice from a database associated with the second network slice.
Claim 16. The software defined network manager of claim 14, wherein the default network slice facilitates a first connection of a first communication device to the network.
Claim 16. The software defined network manager of claim 14, wherein the first network slice is a default network slice that facilitates a first connection of a first communication device to the network.
Claim 17. The software defined network manager of claim 14, wherein the operations further comprise instantiating the first set of virtual network functions in the network to generate the default network slice and instantiating the second set of virtual network functions in the network to generate the second network slice.
The software defined network manager of claim 14, wherein the operations further comprise instantiating the first set of virtual network functions in the network to generate the first network slice and the second set of virtual network functions in the network to generate the second network slice.
The software defined network manager of claim 14, wherein the default network slice processes user plane communication traffic prior to routing the portion of user plane communication traffic between the first communication device and the second network slice.
Claim 18. The software defined network manager of claim 14, wherein the first network slice processes the user plane communication traffic prior to routing the user plane communication traffic between the first communication device and the second network slice.
Claim 19. A method, comprising: 
     receiving, by a processing system including a processor, from a default network slice comprising a first set of virtual network functions instantiated in a network, a first request to chain the default network slice to a second network slice to provide a service to a first communication device, wherein the default network slice receives, from a database, information associated with a first characteristic associated with the second network slice, wherein the default network slice selects the second network slice for chaining with the default network slice according to the first characteristic associated with the second network slice, wherein the second network slice comprises a second set of virtual network functions, wherein the default network slice facilitates a first connection of a first communication device to the network; 
     routing, by the processing system, responsive to the first request, a portion of user plane communication traffic associated with the first communication device to the second network slice; and 





transmitting, by the processing system, responsive to the first request, a second request to the second network slice to receive the portion of user plane communication traffic associated with the first communication device and to provide a service to the first communication device via the default network slice and the second network slice.

     receiving, by a processing system including a processor, from a first network slice comprising a first set of virtual network functions instantiated in a network, a first request to chain the first network slice to a second network slice to cooperatively facilitate providing a service to a first communication device, wherein the first network slice obtains, from a database associated with the second network slice storing characteristics of the second network slice, information associated with a first characteristic associated with the second network slice, wherein the first network slice selects the second network slice for chaining by with the first network slice according to the first characteristic associated with the second slice, wherein the second network slice comprises a second set of virtual network functions instantiated in the network, wherein the first network slice is a default network slice that facilitates a first connection of a first communication device to the network; 
     transmitting, by the processing system, responsive to the first request, a second request to the first network slice to route a portion of user plane communication traffic associated with the first communication device to the second network slice; and 
transmitting, by the processing system, responsive to the first request, a third request to the second network slice to receive the portion of the user plane communication traffic associated with the first communication device from the first network slice and to cooperatively facilitate providing a service to the first communication device via the first network slice and the second network slice.
The method of claim 19, wherein the information associated with the first characteristic associated with the second network slice is accessed by the default network slice from a database associated with the second network slice.
Claim 20. The method of claim 19, wherein the information associated with the first characteristic associated with the second slice is accessed by the first network slice from a database associated with the second network slice.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See PTO-892 Notice of References Cited.


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THORNE E WAUGH whose telephone number is (571)270-0434.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARIO ETIENNE can be reached on (571)272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





3/14/2021
/THORNE E WAUGH/Examiner, Art Unit 2457